Case: 09-20134     Document: 00511085161          Page: 1    Date Filed: 04/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 20, 2010
                                     No. 09-20134
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

GUY SCHNEIDER,

                                                   Plaintiff-Appellant

v.

HARRIS COUNTY SHERIFF DEPARTMENT,

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-2732


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Guy Schneider, Texas prisoner # 1330688, brought a 42 U.S.C. § 1983 suit
alleging use of excessive force in connection with his arrest and deliberate
indifference to his serious medical needs.              The district court granted the
defendant’s motion for summary judgment, denied Schneider’s, and dismissed
the suit. This appeal ensued. We AFFIRM.
        This court reviews the grant of a motion for summary judgment de novo.
Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20134    Document: 00511085161 Page: 2          Date Filed: 04/20/2010
                                 No. 09-20134

Summary judgment is appropriate if the record discloses “that there is no
genuine issue as to any material fact and that the movant is entitled to
judgment as a matter of law.” F ED. R. C IV. P. 56(c)(2).
      Schneider argues that the defendant is legally responsible for the arresting
officers’ acts under the theory of municipal liability, and he maintains that
excessive force was used in connection with his arrest. He also maintains that
the defendant exhibited deliberate indifference to his serious medical needs by
failing to promptly and adequately treat the injuries that he suffered to his teeth
when he was arrested. Under Schneider’s view, the defendant violated his Due
Process rights with respect to the manner in which it defended the instant suit.
      Additionally, Schneider contends that the district court erred with respect
to its rulings on his requests to amend his complaint, for discovery, for appointed
counsel, and for an investigator. According to Schneider, he was denied access
to the courts. Finally, Schneider moves this court for appointed counsel, to stay
the proceedings, and for leave to conduct depositions.
      These arguments are all unavailing.       The record does not show that
Schneider’s constitutional rights were infringed pursuant to an official policy or
custom of the defendant. See Monell v. Dep’t of Social Servs. of the City of N.Y.,
436 U.S. 658, 690-91 (1978); McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308,
312 (5th Cir. 2002). The record also does not establish that any official was
aware of and ignored a substantial risk of serious harm to Schneider’s health.
See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).           Consequently,
Schneider failed to raise a meritorious claim of excessive force or deliberate
indifference to serious medical needs, and he concomitantly has shown no error
in connection with the district court’s grant of the appellee’s motion for summary
judgment. His argument concerning the alleged Due Process violation that
resulted from the defendant’s litigation practices lacks merit.
      Similarly, Schneider has failed to show that the district court abused its
discretion in connection with its rulings on his numerous motions. Because

                                        2
   Case: 09-20134    Document: 00511085161 Page: 3        Date Filed: 04/20/2010
                                 No. 09-20134

there is nothing exceptional about the instant case, there is no error in
connection with the district court’s denial of his request for appointed counsel.
See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007). Our review of the
record likewise shows no error in connection with the district court’s rulings on
Schneider’s requests for an appointed investigator, discovery, and to amend his
complaint. See Ackerson v. Bean Dredging LLC, 589 F.3d 196, 208 (5th Cir.
2009); Scott v. Monsanto Co., 868 F.2d 786, 793 (5th Cir. 1989). We decline to
consider Schneider’s access to courts claim because it is raised for the first time
in this appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 343 (5th Cir.
1999).
      The judgment of the district court is AFFIRMED. All outstanding motions
are DENIED.




                                        3